Filed 5/10/22 In re Heaven S. CA2/7
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.



IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                      DIVISION SEVEN


In re HEAVEN S., a Person                                 B311843
Coming Under the Juvenile
Court Law.

                                                          (Los Angeles County
LOS ANGELES COUNTY                                        Super. Ct. No. 19CCJP04648A)
DEPARTMENT OF CHILDREN
AND FAMILY SERVICES,

          Plaintiff and Respondent,

          v.

JONATHAN S.,

          Defendant and Appellant.


      APPEAL from an order of the Superior Court of
Los Angeles County, D. Zeke Zeidler, Judge. Conditionally
affirmed with directions.
      Emery El Habiby, under appointment by the Court of
Appeal, for Defendant and Appellant.
      Rodrigo A. Castro-Silva, County Counsel, Kim Nemoy,
Assistant County Counsel, and Brian Mahler, Deputy County
Counsel, for Plaintiff and Respondent.
              ____________________________________

                       INTRODUCTION

      Jonathan S., father of two-year-old Heaven S., appeals from
the juvenile court’s order terminating his parental rights under
Welfare and Institutions Code section 366.26.1 He argues that
the Los Angeles County Department of Children and Family
Services did not comply with the inquiry requirements of the
Indian Child Welfare Act (25 U.S.C. § 1901 et seq.) (ICWA) and
related California law and that the juvenile court erred in ruling
ICWA did not apply. We agree and conditionally affirm.

      FACTUAL AND PROCEDURAL BACKGROUND

      When Heaven was born in July 2019, her mother, Isabel R.,
tested positive for marijuana. After the Department learned
Heaven’s parents had a history of domestic violence and
substance abuse, the juvenile court detained Heaven from her
parents and placed her with a paternal aunt. At that time,
Jonathan and Isabel completed Judicial Council ICWA-020
forms, both checking the box stating that, as far as they knew,
they had no Indian ancestry. A Department social worker
reported that Jonathan and Isabel stated they did not have


1     Undesignated statutory references are to this code.




                                2
Indian ancestry. The juvenile court found it had no reason to
know or believe Heaven was an Indian child and found ICWA did
not apply.
       The juvenile court later sustained counts under section 300,
subdivisions (a), (b), and (j), alleging Jonathan’s and Isabel’s
domestic violence, substance abuse, and inability to care for
Heaven put Heaven at substantial risk of suffering serious
physical harm. At disposition, the court declared Heaven a
dependent child of the court, removed her from both parents,
granted Jonathan but not Isabel reunification services, ordered
Jonathan to comply with his case plan, and granted both parents
monitored (but separate) visitation. Nothing in the record
indicates the Department or the juvenile court mentioned ICWA
at either the jurisdiction or the disposition hearing.
       At a review hearing, the juvenile court found Jonathan had
not made substantial progress in his case plan or in alleviating or
mitigating the causes that necessitated placement. The court set
the matter for a selection and implementation hearing under
section 366.26. The court subsequently terminated Jonathan’s
and Isabel’s parental rights, rejecting both parents’ argument the
beneficial parent-child exception to termination applied. Again,
nothing in the record indicates the Department or the juvenile
court mentioned ICWA at either the review hearing or the
hearing under section 366.26. Jonathan timely appealed from
the order terminating his parental rights.




                                3
                         DISCUSSION

       Jonathan argues that the Department breached its duty of
inquiry under ICWA and California law by “failing to interview
extended family members about Jonathan’s and [Isabel’s]
possible Indian heritage” and that his and Isabel’s “denial of any
Indian ancestry to their knowledge on their ICWA-020 forms did
not relieve the [D]epartment of its duty of inquiry and duty to
document that inquiry.” Jonathan also argues “the juvenile court
failed to ensure the [D]epartment adequately investigated the
minor’s possible Indian ancestry through extended family
members.” He asks us to direct the Department “to conduct a
sufficient inquiry and investigation.” Because Jonathan is
correct across the board, we conditionally affirm the juvenile
court’s order terminating his parental rights and direct the court
to comply, and to ensure the Department complies, with ICWA
and related California law.

      A.    Applicable Law
      ICWA and California law imposes certain obligations on
child protective agencies and juvenile courts. As we have
frequently observed (including in several published opinions),2
the Department often argues those obligations are unnecessary
or unproductive, and some justices have found they are




2    In re J.C. (2022) 77 Cal.App.5th 70; In re Antonio R. (2022)
76 Cal.App.5th 421; In re Y.W. (2021) 70 Cal.App.5th 542.




                                4
burdensome and inefficient.3 Yet Congress and the Legislature
have made clear what those obligations are, why they are, and
what child protective agencies and juvenile courts must do.
       “Congress enacted ICWA in 1978 in response to ‘rising
concern in the mid-1970’s over the consequences to Indian
children, Indian families, and Indian tribes of abusive child
welfare practices that resulted in the separation of large numbers
of Indian children from their families and tribes through
adoption or foster care placement, usually in non-Indian homes.’”
(In re Isaiah W. (2016) 1 Cal.5th 1, 7; see In re J.C. (2022)
77 Cal.App.5th 70, 76; In re T.G. (2020) 58 Cal.App.5th 275, 287;
In re E.H. (2018) 26 Cal.App.5th 1058, 1067.) “In enacting
ICWA, Congress expressly found ‘there is no resource that is
more vital to the continued existence and integrity of Indian
tribes than their children’; ‘that an alarmingly high percentage of
Indian families are broken up by the removal, often unwarranted,
of their children from them by nontribal public and private
agencies and that an alarmingly high percentage of such children
are placed in non-Indian foster and adoptive homes and
institutions’; and ‘the States, exercising their recognized
jurisdiction over Indian child custody proceedings through
administrative and judicial bodies, have often failed to recognize
the essential tribal relations of Indian people and the cultural
and social standards prevailing in Indian communities and
families.’” (In re Antonio R. (2022) 76 Cal.App.5th 421, 435-436.)
“ICWA reflects a congressional determination to protect Indian
children and to promote the stability and security of Indian tribes

3      In re A.C. (2022) 75 Cal.App.5th 1009, 1023-1024 (conc. &
dis. opn. of Crandall, J.); In re H.V. (2022) 75 Cal.App.5th 433,
440 (dis. opn. of Baker, J.).




                                 5
and families by establishing minimum federal standards a state
court must follow before removing an Indian child from his or her
family.” (In re T.G., at p. 287; see 25 U.S.C. § 1902; In re
Benjamin M. (2021) 70 Cal.App.5th 735, 740 [“‘Congress enacted
ICWA to further the federal policy “‘that, where possible, an
Indian child should remain in the Indian community.”’””].)
       ICWA provides: “‘In any involuntary proceeding in a State
court, where the court knows or has reason to know that an
Indian child is involved, the party seeking the foster care
placement of, or termination of parental rights to, an Indian child
shall notify the parent or Indian custodian and the Indian child’s
tribe, by registered mail with return receipt requested, of the
pending proceedings and of their right of intervention.’
[Citation.] This notice requirement, which is also codified in
California law [citation], enables a tribe to determine whether
the child is an Indian child and, if so, whether to intervene in or
exercise jurisdiction over the proceeding.” (In re Isaiah W.,
supra, 1 Cal.5th at p. 5; see 25 U.S.C. § 1912(a); § 224.3,
subd. (a); In re H.V. (2022) 75 Cal.App.5th 433, 437; In re T.G.,
supra, 58 Cal.App.5th at pp. 287-288.)4 “The notice requirement
is at the heart of ICWA because it ‘enables a tribe to determine
whether the child is an Indian child and, if so, whether to
intervene in or exercise jurisdiction over the proceeding.’” (In re
Antonio R., supra, 76 Cal.App.5th at p. 527; see 25 U.S.C.


4      “‘Indian child’ means any unmarried person who is under
age eighteen and is either (a) a member of an Indian tribe or
(b) is eligible for membership in an Indian tribe and is the
biological child of a member of an Indian tribe.” (25 U.S.C.
§ 1903(4); see § 224.1, subds. (a) & (b); In re H.V., supra,
75 Cal.App.5th at p. 437.)




                                 6
§ 1912(a); § 224.3, subd. (d); In re Isaiah W., at p. 5; In re T.G., at
p. 288.)
       “‘“Federal regulations implementing ICWA . . . require that
state courts ‘ask each participant in an emergency or voluntary
or involuntary child-custody proceeding whether the participant
knows or has reason to know that the child is an Indian child.’
[Citation.] The court must also ‘instruct the parties to inform the
court if they subsequently receive information that provides
reason to know the child is an Indian child.’”’” (In re Y.W. (2021)
70 Cal.App.5th 542, 551; see 25 C.F.R. § 23.107(a) (2022); In re
J.C., supra, 77 Cal.App.5th at p. 77.) “State law, however, more
broadly imposes on social services agencies and juvenile courts
(but not parents) an ‘affirmative and continuing duty to inquire’
whether a child in the dependency proceeding ‘is or may be an
Indian child.’” (In re Benjamin M., supra, 70 Cal.App.5th at
pp. 741-742; see § 224.2, subd. (a); In re Y.W., at p. 551.)
       Section 224.2 “‘“creates three distinct duties regarding
ICWA in dependency proceedings.”’” (In re H.V., supra,
75 Cal.App.5th at p. 437; see In re J.C., supra, 77 Cal.App.5th at
p. 77; In re Antonio R., supra, 76 Cal.App.5th at p. 429]; In re
D.F. (2020) 55 Cal.App.5th 558, 566.) First, section 224.2,
subdivision (b), requires the child protective agency to ask “‘the
child, parents, legal guardian, Indian custodian, extended family
members, others who have an interest in the child, and the party
reporting child abuse or neglect, whether the child is, or may be,
an Indian child and where the child, the parents, or Indian
custodian is domiciled.’” (See In re T.G., supra, 58 Cal.App.5th at
p. 290; Cal. Rules of Court, rule 5.481(a)(1).) This duty of inquiry
also applies to the juvenile court, which must “ask each
participant present in the hearing whether the participant knows




                                   7
or has reason to know that the child is an Indian child.” (§ 224.2,
subd. (c); see 25 C.F.R. § 23.107(a) (2022) [“[s]tate courts must
ask each participant in an emergency or voluntary or involuntary
child-custody proceeding whether the participant knows or has
reason to know that the child is an Indian child”]; In re
Benjamin M., supra, 70 Cal.App.5th at p. 742 [section 224.2,
subdivision (c), “requires the juvenile court to ask participants
who appear before the court about the child’s potential Indian
status”].)
       Second, if the court or child protective agency “has reason
to believe that an Indian child is involved in a proceeding, but
does not have sufficient information to determine that there is
reason to know that the child is an Indian child,” the court and
the Department “shall make further inquiry regarding the
possible Indian status of the child, and shall make that inquiry as
soon as practicable.”5 (§ 224.2, subd. (e); see In re H.V., supra,
75 Cal.App.5th at p. 437; In re T.G., supra, 58 Cal.App.5th at
p. 290; Cal. Rules of Court, rule 5.481(a)(4).) Third, if the further
inquiry “‘“results in a reason to know the child is an Indian child,
then the formal notice requirements of section 224.3 apply.”’”
(In re H.V., at p. 437; see 25 U.S.C. § 1912(a); § 224.3, subd. (a)
[notice under ICWA “shall be provided” if the court, social
worker, or probation officer “has reason to know . . . that an
Indian child is involved”].) “The duty to develop information
concerning whether a child is an Indian child rests with the court


5      “‘Reason to believe’ is broadly defined as ‘information
suggesting that either the parent of the child or the child is a
member or may be eligible for membership in an Indian tribe.’”
(In re Benjamin M., supra, 70 Cal.App.5th at p. 744; see § 224.2,
subd. (e)(1); In re T.G., supra, 58 Cal.App.5th at p. 290, fn. 14.)




                                 8
and the Department, not the parents or members of the parents’
families.” (In re Antonio R., supra, 76 Cal.App.5th at p. 430.)
       “‘“The juvenile court must determine whether proper notice
was given under ICWA and whether ICWA applies to the
proceedings.”’ [Citation.] ‘If the court makes a finding that
proper and adequate further inquiry and due diligence as
required in [section 224.2] have been conducted and there is no
reason to know whether the child is an Indian child, the court
may make a finding that [ICWA] does not apply to the
proceedings, subject to reversal based on sufficiency of the
evidence.’” (In re Y.W., supra, 70 Cal.App.5th at p. 552; see
§ 224.2, subd. (i)(2); In re Josiah T. (2021) 71 Cal.App.5th 388,
408 [“the court may not find that ICWA does not apply when the
absence of evidence that a child is an Indian child results from a
[child protective agency] inquiry that is not proper, adequate, or
demonstrative of due diligence”]; In re D.S. (2020) 46 Cal.App.5th
1041, 1050; Cal. Rules of Court, rule 5.481(b)(3).)

      B.     The Department Failed To Conduct an Adequate
             Inquiry into Heaven’s Possible Indian Ancestry
       The Department did not fulfill its duty to conduct an
adequate inquiry into whether Heaven may be an Indian child
because it did not ask any of Heaven’s grandparents or other
extended family members, many of whom were readily available
and were interviewed by Department social workers, whether
Heaven had any possible Indian ancestry. (See 25 U.S.C.
§ 1903(2) [“‘extended family member’” includes the child’s
“grandparent, aunt or uncle, brother or sister, brother-in-law or
sister-in-law, niece or nephew, first or second cousin, or
stepparent”]; § 224.1, subd. (c) [“‘extended family member’” is




                                9
“defined as provided in Section 1903 of the federal Indian Child
Welfare Act”].) The many, many persons Department social
workers spoke with multiple times but did not ask about possible
Indian ancestry include Heaven’s maternal grandmother,
maternal grandfather, paternal grandmother, a maternal aunt,
and a paternal aunt (with whom Heaven was placed). The
Department’s failure to ask any of these relatives about Heaven’s
possible Indian ancestry violated section 224.2, subdivision (b).
(See In re J.C., supra, 77 Cal.App.5th at p 80 [child protective
agency’s failure to inquire of a child’s paternal grandmother,
maternal step-grandfather, and maternal grandparents about the
child’s possible Indian ancestry violated the agency’s duty of
inquiry under section 224.2, subdivision (b)]; In re Antonio R.,
supra, 76 Cal.App.5th at pp. 430-431 [same for child protective
agency’s failure to inquire of a child’s maternal grandmother,
maternal grandfather, maternal aunts, and a maternal uncle];
In re H.V., supra, 75 Cal.App.5th at p. 438 [child protective
agency’s “first-step inquiry duty under ICWA and state law was
broader [than interviewing only the mother], requiring it also to
interview, among others, extended family members and others
who had an interest in the child”]; In re Benjamin M., supra,
70 Cal.App.5th at p. 742 [failure to ask the father’s known
relatives about possible Indian ancestry violated ICWA
requirements under state law]; In re S.R. (2021) 64 Cal.App.5th
303, 314 [section 224.2 “obligates the court and child protective
agencies to ask all relevant involved individuals . . . ‘whether the
child is, or may be, an Indian child’”]; In re T.G., supra,
58 Cal.App.5th at p. 290 [the duty to inquire “begins with initial
contact [citation] and obligates the juvenile court and child




                                10
protective agencies to ask all relevant involved individuals
whether the child may be an Indian child”].)
      The juvenile court also did not satisfy its duty to ensure the
Department adequately investigated whether Heaven may be an
Indian child. There is no indication in the record that, after the
detention hearing, the juvenile court gave ICWA another
thought. The court did not ask the Department if the social
workers made the relevant inquiries when they spoke to the
various family members the social workers had interviewed and,
in some cases, met with in person. Nor did the court ask the
Department to describe the efforts it made to ascertain whether
Heaven had any Indian ancestry; the record reflects that, other
than obtaining signed ICWA-020 forms (and asking the parents
in their initial interview if they had any Indian ancestry), the
Department made no such efforts at all. (See In re Antonio R.,
supra, 76 Cal.App.5th at p. 431 [“a juvenile court errs in making
a finding ICWA does not apply to the proceedings without first
ensuring that the Department has made an adequate inquiry
under ICWA and California law”]; In re Y.W., supra, 70 Cal.5th at
p. 555 [the juvenile court has a duty to ensure child protective
agencies comply with section 224.2, subdivision (b)]; In re N.G.
(2018) 27 Cal.App.5th 474, 482 [the juvenile court has a duty to
ensure the child protective agency made the relevant inquiries,
including asking a maternal uncle whether the child “may have
maternal Indian ancestry”]; see also In re K.R. (2018)
20 Cal.App.5th 701, 709 [“the court has a responsibility to
ascertain that the agency has conducted an adequate
investigation and cannot simply sign off on the notices as legally
adequate without doing so”].)




                                11
       The Department concedes it “did not ask extended family
members about Heaven’s possible Indian status.” The
Department argues, however, it “substantially compl[ied] with its
initial inquiry duties [by] asking the parents about Heaven’s
possible Indian status when investigating the child welfare
referral, at which time both parents denied having Indian
ancestry.” The Department, however, cites no authority in
support of its substantial compliance argument. The
Department’s decision to limit its ICWA inquiry to reading the
checked boxes on the two Judicial Council ICWA-020 forms and
asking each parent one question did not comply, substantially or
otherwise, with its duty of inquiry under section 224.2. (See In re
J.C., supra, 77 Cal.App.5th at p. 81 [“the extensive inquiry
requirements under section 224.2 presume that a parent’s
declaration on the ICWA-020 form, reliable or not, is not enough
and that the child protective agency must do more than look at
the form”]; In re Y.W., supra, 70 Cal.App.5th at p. 554 [“[n]othing
in section 224.2, subdivision (b), relieves the Department of its
broad duty to seek that information from ‘all relevant’ individuals
[citation] simply because a parent states on the ICWA-020
form . . . ‘I have no Indian ancestry as far as I know’”; creating
“[s]uch a rule ignores the reality that parents may not know their
possible relationship with or connection to an Indian tribe”].)
       The Department also argues “any initial inquiry error [was]
harmless because both parents denied Indian ancestry, neither
parent objected to the court’s ICWA-related findings, and
[Jonathan] failed to make any affirmative representation on
appeal that Heaven might be an Indian child.” We have
previously (and repeatedly) rejected the Department’s incorrect
view of harmless error under ICWA. Where the Department fails




                                12
to discharge its duty of inquiry under ICWA and related
California law, “and the juvenile court finds ICWA does not apply
notwithstanding the lack of an adequate inquiry, the error is in
most circumstances . . . prejudicial and reversible. Speculation as
to whether extended family members might have information
likely to bear meaningfully on whether the child is an Indian
child has no place in the analysis of prejudicial error where there
is an inadequate initial inquiry. Rather, in determining whether
the failure to make an adequate initial inquiry is prejudicial, we
ask whether the information in the hands of the extended family
members is likely to be meaningful in determining whether the
child is an Indian child, not whether the information is likely to
show the child is in fact an Indian child. In most circumstances,
the information in the possession of extended relatives is likely to
be meaningful in determining whether the child is an Indian
child—regardless of whether the information ultimately shows
the child is or is not an Indian child.” (In re Antonio R., supra,
76 Cal.App.5th at p. 436; see In re Christopher L. (2022) ___
Cal.5th ___, ___ [2022 Cal. Lexis 2313, p. 30] [2022 WL 1210274,
p. 9] [“appellate courts should be wary of finding harmless error
‘[w]hen a counterfactual inquiry appears too difficult to
responsibly undertake, or a counterfactual conclusion relies on
inferences that really amount to guesswork,’” quoting In re. J.P.
(2017) 15 Cal.App.5th 789, 804 (conc. opn. of Baker, J.)].)
       Nor, contrary to the Department’s assertion, does Jonathan
have to make an affirmative representation on appeal Heaven
may be an Indian child. As we explained in In re Y.W., supra,
70 Cal.App.5th 542, a parent “does not need to assert he or she
has Indian ancestry to show a child protective agency’s failure to
make an appropriate inquiry under ICWA and related state law




                                13
is prejudicial.” (Id. at p. 556.) This is because it is
“‘unreasonable to require a parent to make an affirmative
representation of Indian ancestry where the Department’s failure
to conduct an adequate inquiry deprived the parent of the very
knowledge needed to make such a claim.’” (In re Antonio R.,
supra, 76 Cal.App.5th at p. 433; see In re H.V., supra,
75 Cal.App.5th at p. 438 & fn. 4; In re Benjamin M., supra,
70 Cal.App.5th at p. 743.)
       The Department argues our decision in In re Y.W. is
“legally untenable” because it would require remand “in all cases
where the child protective agency did not inquire with every
individual included in section 224.2, subdivision (b), about the
subject child’s possible Indian status.” And yet the Legislature
has directed child protective agencies to inquire with the
extended family members identified in section 224.2,
subdivision (b), and 25 U.S.C. § 1903(2). The Legislature makes
the law, and we all must follow it, even government agencies.
(See In re A.G. (2012) 204 Cal.App.4th 1390, 1396 [child
protective agency’s “unexplained failure to follow the law”
required remand with directions for the agency “to fulfill its
ICWA-related duties, as it should have done long ago”].) More
relevant to this case, while there may be circumstances where a
child protective agency’s failure to ask all the extended family
members (for example, asking three of four grandparents or two
of three uncles or aunts) may be harmless, that does not make
harmless the Department’s failure here to ask any extended
family members.6

6    The Department also asserts In re Y.W. is distinguishable
because here, unlike in In re Y.W., both parents were asked if




                               14
       Finally, the Department complains that under In re Y.W.
“all future appeals involving adverse custody orders are likely to
include an argument that remand is required because one or
more of these individuals were not asked about the child’s
possible Indian status, regardless of how frivolous the argument
may be or how detrimental a remand order would be to the child,
particularly one who has been in the dependency system for years
and is in need of permanency and stability in his or her life.” The
Department’s complaint has some initial appeal. But the
solution is not to violate the law, but to comply with it, by
conducting the inquiry required by law while the matter is
pending in the juvenile court, rather than failing to conduct an
adequate inquiry and hope an appellate court will find the failure
harmless. Any delay caused by the child protective agency’s
failure to comply with its duty of inquiry under 224.2 is the
responsibility of the agency. And, of course, if the child is an
Indian child, returning the child to the tribe is the permanency
and stability the child needs and the tribe deserves.

                         DISPOSITION

      The order terminating Jonathan’s parental rights is
conditionally affirmed. The matter is remanded to the juvenile
court with directions to ensure the Department fully complies
with the inquiry and, if necessary, notice provisions of ICWA and
related California law, including interviewing Heaven’s


they had Indian ancestry and responded they did not. As
discussed, a child protective agency’s duty to inquire is not
limited to asking the parents (here, once) if they have Indian
ancestry.




                                15
grandparents, maternal aunt, paternal aunt, and other extended
family members they may identify.




                                   SEGAL, J.

     We concur:




                  PERLUSS, P. J.




                  FEUER, J.




                              16